                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SHERWED ANN NOEL,

          Plaintiff,
                                             Case No. 19-11493
v.                                           Honorable Victoria A. Roberts

CARITE OF GARDEN CITY, LANG
AUTOMOTIVE, INC., CARITE, INC.,
CARITE CORPORATE, LLC, KEITH
LANG, and DANNY MCDONALD,

     Defendants.
_________________________________/


 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS AND FOR SANCTIONS [ECF No. 22]


     I.      INTRODUCTION

          Sherwed Ann Noel (“Noel”) brings this action against CARite of Garden

City; Lang Automotive, Inc.; CARite, Inc.; CARite Corporate, LLC; Keith

Lang; and Danny McDonald. Noel says that when employed at CARite of

Garden City, she was the victim of race and sex discrimination, a hostile

workplace, retaliation, and unlawful retaliatory discharge. Noel seeks

damages under the Civil Rights Act of 1866 (42 U.S.C. § 1981), Title VII of

the Civil Rights Act of 1964 (42 U.S.C. § 2000e), the Michigan Elliot-Larsen



                                         1
Civil Rights Act (Mich. Comp. Laws § 37.1101 et. seq), and the common law

of Michigan. Oral argument was held on January 29, 2020.

  CARite Inc. and CARite Corporate, LLC (collectively, “CARite”) move to

dismiss under Federal Rule of Civil Procedure 12(b)(6); CARite says Noel’s

claims are barred by res judicata because the Court already dismissed

identical claims, [See ECF No. 14, PageID.234], and Noel makes no new

allegations to show that CARite was her employer – a prerequisite under

each of Noel’s causes of action.

        For the following reasons, the Court GRANTS CARite’s motion to

dismiss and DENIES the motion for sanctions.

  II.     BACKGROUND

  Noel, an African American female, began working at CARite of Garden

City in 2010 as a salesperson. Under the CARite Dealership Agreement,

CARite granted Keith Lang and Lang Automotive, Inc. a license to use its

brand name at Lang’s dealership. Noel says that she was the only African-

American working at CARite of Garden City at the times relevant to her

claims.

  Noel says that Danny McDonald—one of her co-workers—repeatedly

called her a nigger over the course of two years. Noel says that, on several

occasions, McDonald called her a nigger in front of Keith Lang, their boss,


                                     2
and Kenneth Barnes, the dealership general manager. Noel further alleges

that although Lang and Barnes were aware of these derogatory remarks and

received numerous complaints, they failed to discipline McDonald. Noel says

that she made more than five complaints to management during 2017 and

2018 until they terminated her on April 12, 2018.

   Noel says that her attorney served Lang with a letter on April 12, 2018;

the letter notified Lang of Noel’s intent to sue for violations of her civil rights

under Title VII of the Civil Rights Act of 1964 and the Elliott-Larsen Civil

Rights Act. Noel says that Lang fired her in response.

   Noel filed her First Amended Complaint [ECF No. 8] on May 23, 2019.

CARite moved to dismiss, alleging that it was not Noel’s employer. [ECF No.

9] This Court granted the motion, finding that Noel did not allege sufficient

facts to show that CARite was her employer. [ECF No. 14]

   Noel filed a Second Amended Complaint. [ECF No. 21]. The Second

Amended Complaint is nearly identical to the dismissed First Amended

Complaint. Noel filed this complaint after discovering a Zurich insurance

policy that provided liability coverage for CARite Holdings, LLC. However,

Noel did not attach or make reference to the insurance policy in her Second

Amended Complaint.

   CARite again moves to dismiss and requests sanctions. [ECF No. 22].


                                        3
   III.     LEGAL STANDARD

          Fed. R. Civ. P. 12(b)(6) allows for dismissal when a plaintiff fails to

state a claim upon which relief can be granted. To survive a Rule 12(b)(6)

motion, “a complaint must contain sufficient factual matter, accepted as

true, ‘to establish a claim for relief that is plausible on its face.’ ” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (holding that “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do

not suffice”) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. Ashcroft, 556 U.S. at 678. The defenses

of res judicata and        collateral   estoppel     may       be     raised      in

a motion to dismiss pursuant to 12(b)(6). See, e.g., Daubenmire v. City of

Columbus, 507 F.3d 383, 389–90 (6th Cir.2007) (affirming the district court's

decision dismissing the complaint pursuant to Rule 12(b)(6) because res

judicata barred the claims).



   IV.      DISCUSSION

          CARite argues that the insurance policy issued to CARite Holdings,

LLC is immaterial to the issue of its liability, and contends that Noel’s claims


                                         4
are barred by res judicata. Noel argues her Second Amended Complaint

includes new allegations which address the deficiencies of the dismissed

complaint. However, no new allegations are in the Second Amended

Complaint which suggest an employment relationship between CARite and

Noel.

        A. Noel Insufficiently Pled Her Claims

        CARite argues that Noel’s claims are not sufficiently pled, and the

insurance policy is a “red herring” and “immaterial” to its potential liability.

Noel says the policy exposes CARite to liability because CARite filed a claim

under the policy when served with her lawsuit. Noel says CARite could

potentially be liable for payment. The parties dispute the relevance of the

insurance policy.

        During a hearing on January 29, 2020, CARite’s counsel did not know

if coverage for CARite was triggered by Noel’s allegations. The Court

ordered CARite to submit a supplemental brief addressing whether there

would be coverage under an insurance policy issued to CARite Holdings,

LLC – not a party to this action – if any named defendant was found liable,

and whether a lawsuit against a third party could trigger a payment to Noel.

        The CARite policy provides coverage for “Employment Practices and

Third-Party Discrimination Liability Coverage.” It covers claims brought by a


                                       5
“present, past or future prospective employee” … for “employment related

torts including without limitation; wrongful termination” … resulting from

“workplace harassment.” The policy states that “the Underwriter shall pay on

behalf of the ‘insureds’ all ‘loss’ for which the ‘insureds’ become legally

obligated to pay of any ‘wrongful act’ to which this insurance applies.” [ECF

No. 24-3, PageID. 389]. The insured is CARite Holdings, LLC. Presumably,

CARite tendered defense of Noel’s claim to Zurich because it believes itself

to be a third party under the terms of the policy. But, the parties do not

address that issue or discuss the relationship between the various CARite

entities.

      Nonetheless, the language of the contract is clear: for any loss that

CARite Holdings, LLC is found legally obligated to pay, its insurer has a duty

to indemnify it. This includes any “wrongful act” – as defined in the policy –

committed by a third party.

      There is nothing in the insurance policy that suggests an employment

relationship between CARite and Noel. It only suggests that indemnity

coverage could be triggered if liability is established against one of the

named insureds, which does not include CARite, Inc. See Zurich Insurance

Company v. Rombough, 384 Mich. 228, 180 N.W.2d 775 (1970) (duty to

defend is severable from and not dependent upon the duty to indemnify). An


                                      6
insurer's obligation to pay indemnity is separate and distinct from its duty to

defend. Stockdale v. Jamison, 416 Mich. 217, 330 N.W.2d 389 (1982).

      Noel argues that CARite should remain in this case simply because

CARite Holdings, LLC and Zurich may be liable to indemnify for losses. This

argument is without merit and confuses the duty to defend, the duty to

indemnify, and liability for alleged wrongful acts.


      B. Res Judicata

      CARite alleges all four elements of res judicata are met because

Noel’s Second Amended Complaint is nearly identical to her original First

Amended Complaint. Noel alleges her claims are not barred by res judicata.

In the alternative, Noel states the wrongful concealment defense prevents

her claims from being barred by res judicta.

      Res judicata prevents parties from relitigating an issue after the Court

has issued a decision on the merits. Montana v. U.S., 440 U.S. 147, 153

(1979). For res judicata to apply, the following elements must be met:


      (1) a final decision on the merits by a court of competent
      jurisdiction; (2) a subsequent action between the same parties or
      their “privies”; (3) an issue in the subsequent action which was
      litigated or which should have been litigated in the prior action;
      and (4) an identity of the causes of action.




                                       7
Bragg v. Flint Bd. of Educ., 570 F.3d 775, 776 (6th Cir. 2009), citing Bittinger

v. Tecumseh Products Co., 123 F.3d 877, 880 (6th Cir.1997).

      Because the Court finds that Noel insufficiently pled her claims again,

the Court need not address whether her claims are barred by res judicata.

      C. Sanctions

      CARite asks the Court to sanction Noel in the amount of $10,000 for

filing a frivolous and duplicative claim. Noel argues CARite is not entitled to

sanctions because the Court authorized Noel to amend her complaint and

add CARite back into this case after investigating an insurance policy.

      The Court can sanction:

      Any attorney or other person admitted to conduct cases in any court
      of the United States or any Territory thereof who so multiplies the
      proceedings in any case unreasonably and vexatiously may be
      required by the court to satisfy personally the excess costs,
      expenses, and attorneys' fees reasonably incurred because of such
      conduct.

28 U.S.C. § 1927. The statute applies “without a finding of bad faith, at least

when an attorney knows or reasonably should know that a claim pursued is

frivolous, or that his or her litigation tactics will needlessly obstruct the

litigation of nonfrivolous claims.” Rentz v. Dynasty Apparel Industries, Inc.,

556 F.3d 389, 396 (6th Cir. 2009) (citation omitted). Sanctions serve both to

compensate the opposing party and as deterrents against future frivolous



                                       8
filings. Red Carpet Studios Div. of Source Advantage, Ltd. v. Sater, 465 F.3d

642, 646 (6th Cir. 2006).

       CARite did not make the necessary showing that the Second Amended

Complaint justifies an award of attorney's fees. CARite does not

acknowledge the Court’s order that allowed Noel to add CARite back into the

case. In the Court’s view, Noel is not pursuing a meritless cause of action,

or suing for an improper purpose. See Big Yank Corp. v. Liberty Mut. Fire

Ins., 125 F.3d 308 (6th Cir. 1997).



  V.     CONCLUSION

  For the reasons stated on the record and above, the Court GRANTS

CARite’s motion to dismiss and DENIES the motion for sanctions.



       IT IS ORDERED.

                                      S/ Victoria A. Roberts
                                      Victoria A. Roberts
                                      United States District Judge
Dated: March 19, 2020




                                        9
